                        IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH

RENE CARDONA,

                       Plaintiff,                   MEMORANDUM DECISION &
                                                    DISMISSAL ORDER
v.

SIDNEY ROBERTS,                                     Case No. 2:16-CV-127-RJS

                       Defendant.                   District Judge Robert J. Shelby




       Plaintiff filed this pro se civil-rights suit, see 42 U.S.C.S. § 1983 (2018). Reviewing the

Complaint under § 1915(e), in an Order dated September 21, 2018, the Court dismissed it.as

deficient. (Doc. No. 23.) The Court gave Plaintiff directions for curing the deficiencies, sent him

a "Pro Se Litigant Guide," with a blank-form civil rights complaint, and ordered him to cure the

deficiencies within thirty days. Plaintiff has not responded.

       IT IS ORDERED that this action is DISMISSED with prejudice for failure to state a

claim under § 1915(e)(2)(B)(ii), follow the Court’s Order, and to prosecute the case, see

DUCivR 41-2.

       This action is CLOSED.

               DATED this 28th day of November, 2018.

                                              BY THE COURT:



                                              CHIEF JUDGE ROBERT J. SHELBY
                                              United States District Court
